527 So.2d 966 (1988)
Earl Cleveland NEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 87-2061.
District Court of Appeal of Florida, Fifth District.
July 7, 1988.
James B. Gibson, Public Defender, and Barbara L. Condon, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and W. Brian Bayly, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
The defendant took money from a grocery clerk by threatening him with a knife. Based on this one act, the defendant was convicted of armed robbery (§ 812.13(2)(a), Fla. Stat.), possession of a weapon in the commission of a felony (§ 790.07), and aggravated assault with a deadly weapon (§ 784.021). Defendant appeals.
The greater of the defendant's three convictions, being the armed robbery, is affirmed. See State v. Barton, 523 So.2d 152 (Fla. 1988). The convictions for aggravated assault and possession of a weapon in the commission of a felony are reversed on authority of Richardson v. State, 523 So.2d 746 (Fla. 5th DCA 1988) and Wright v. State, 519 So.2d 1157 (Fla. 5th DCA 1988). See also Hall v. State, 517 So.2d 678 (Fla. 1988); Carawan v. State, 515 So.2d 161 (Fla. 1987); Brown v. State, 529 So.2d 1247 (Fla. 4th DCA 1988) (robbery with a firearm and aggravated assault with a firearm); Cooper v. State, 524 So.2d 738 (Fla. 1st DCA 1988) (robbery with a deadly weapon and display of a weapon during commission of a felony); Sapp v. State, 522 So.2d 1006 (Fla. 4th DCA 1988) (robbery with a firearm and possession of a firearm while engaged in a criminal offense).
This case is remanded with directions that the defendant be resentenced based upon a scoresheet in which the points scored for aggravated assault and possession of a weapon in the commission of a felony have been eliminated.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
DAUKSCH and DANIEL, JJ., concur.